EXHIBIT 32(b) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with Cavalier Homes, Inc. (the “Company”) Quarterly Report on Form 10-Q for the period ended September 29, 2007 (“Report”), the undersigned certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 25, 2007 By: /s/ Michael R. Murphy Michael R. Murphy Chief Financial Officer
